DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Status of the Claims
Claims 1, 3 and 5-6 are pending wherein claim 1 is amended and claims 2 and 4 are canceled. 

Status of Previous Rejections
The previous rejection of claims 1, 3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2006/0157171) is withdrawn in view of the Applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Izumida et al. (US 6,478,897). 
In regard to claim 1, Izumida et al. (‘897) discloses nickel-cobalt based heat resistant alloy wire that would be used for springs that are required to have heat-resistant quality, such as engine parts having compositions relative to that of the instant invention as set forth below (abstract and column 1, lines 5-10 and column 2, lines 11-35). 
Element
Instant Claim
(mass percent)
Izumida et al. (‘897)
(weight percent)
Overlap
Co
4 – 11 
1 – 30 
4 – 11 
Cr
12.0 – 14.8 
5 – 25 
12 – 14.8 
Al
2.0 – 4.0  
0.2 – 8 
2 – 4 
Ti
2.0 – 4.0 
0.1 – 5 
2 – 4 
Al+Ti
4.6 – 6.7 
0.3 – 13 
4.6 – 6.7 
Mo
more than 5.5 – 10.0
1 – 18 
more than 5.5 – 10
W
more than 0 – 4.0
0.5 – 15 
0.5 – 4 
B
0.001 – 0.04 
0.001 – 0.05 
0.001 – 0.04 
C
0.02 – 0.06 
0.01 – 0.40 
0.01 – 0.06 
Zr
0 – 0.05 
0
0
Mg
0 – 0.005 
0
0
P
0 – 0.01 
0
0
Nb
0 – 1 
0.5 – 5 
0.5 – 1 
Ta
0 – 1 
1 – 10 
1
Fe
0 – 2 
optional given presence of cobalt
0
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of cobalt, chromium, aluminum, titanium, titanium plus aluminum, molybdenum, tungsten, boron, carbon, zirconium, magnesium, phosphorus, niobium, tantalum and iron disclosed by Izumida et al. (‘897) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, aluminum, titanium, titanium plus aluminum, molybdenum, tungsten, boron, carbon, zirconium, magnesium, phosphorus, niobium, tantalum and iron from the amounts disclosed by Izumida et al. (‘897) because Izumida et al (‘897) discloses the same utility throughout the disclosed ranges. 
 	With respect to the recitation “for aircraft engine cases” in claim 1, Izumida et al. (‘897) discloses wherein the alloys would be used for heat resistant springs for various parts that require heat resistant quality such as engine parts (column 1, lines 5-10). Therefore, it would have been obvious to use the alloy to form other turbine components such as engine cases. Alternatively, the structure of the nickel based alloy would not be further limited by this recitation and therefore this recitation would be an intended use. MPEP 2111.02 II. 
	With respect to the recitation “wherein the difference between solvus temperature T1 of an M6C carbide and solvus temperature T2 of a γ’ phase (T1-T2) calculated from thermodynamic calculation based on the composition of the Ni-based heat resistant superalloy by CALPHAD method satisfies -30 ≤ (T1-T2) ≤ +40⁰C, and wherein the Ni-based heat resistant superalloy has a tensile strength at 750⁰C of at least 1000 MPa according to ASTM E21 using a test specimen” in claim 1, Izumida et al. (‘897) discloses a substantially similar composition with carbides (column 3). Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein the number of cycles to failure in a low-cycle fatigue test in a total strain range of 0.6% at 750⁰C is at least 1.0x105” in claim 3, Izumida et al. (‘897) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to claim 5, Izumida et al. (‘897) discloses wherein the alloys would be used for various components of turbines (column 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the nickel base superalloys as disclosed by Izumida et al. (‘897) to form components such as engine cases. 
	With respect to the recitation “wherein the composition, Al+Ti is 5.2 to 6.7% by mass” in claim 6, Izumida et al. (‘897) discloses 0.3 to 13 weight percent of aluminum and titanium, which would encompass the range of the instant invention. 

Response to Arguments
	Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759